Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 7 and 8, with traverse, filed January 27, 2021 is acknowledged and has been entered.  Claims 1-6 and 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-13 are pending.  Claims 7 and 8 are under examination.
2.	Applicant traverses the restriction requirement on the grounds that the Patent Office has misapplied the rules governing unity of invention with respect to categories of invention because it is rule 37 C.F.R. § 1.475 that discusses the determination of unity of invention and that 37 C.F.R. § 1.475(b) states that "claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations."  Applicant contends that Rule 37 C.F.R. § 1.475(c) emphasizes that "if an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present and that the rule does not state that unity of invention would not exist, but rather that there was no guarantee it did exist.  Applicant further 
	Applicant’s argument is not persuasive because the restriction requirement is on the basis that the groups of inventions do not relate to a single general inventive concept because under PCT Rule 13.2, they lack the same or corresponding special technical features.  Specifically, Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of using CD39L3 as a marker for isolating islet B cells and treatment of diabetes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Johnson et al. (US 2006/0246006).  Johnson et al. teach using CD39L3 as a marker for detecting and identifying islet B cells and screening agents that modulate its activity for use in treatment of diabetes (Abstract; [0013, 0015, 0018, 0055, 0059, 0090, 0124]).  In view of these teachings, Groups I-IV are not linked by the same or a corresponding special technical feature so as to form a single general inventive concept.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/036856 

Information Disclosure Statement
5.	The listing of references in the specification in pages 66-74 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is vague and indefinite in reciting, “separating the cells expressing CD39L3 using fluorescence activated cells sorting (FACS) or magnetic bead separation to detect cells bound by the CD39L3 antibody” because it is unclear how detection and 
Claim 8 is vague and indefinite in reciting, “isolating the islet β-cells using magnetic beads or fluorescence activated cells sorting” because it is unclear how detection and isolation of the islet β-cells expressing CD39L3 using magnetic beads or FACS are effected absent identification of the label type that is conjugated to the CD39L3 antibody that binds to the islet β-cells.  Perhaps, Applicant intends, “contacting the pancreatic tissue sample with a labeled anti-CD39L3 antibody, wherein the label is a fluorescent label or magnetic bead label; wherein the labeled anti-CD39L3 antibody binds to islet β-cells…;   isolating the islet β-cells that bound to the fluorescent labeled anti-CD39L3 antibody or magnetic bead labeled anti-CD39L3 antibody using fluorescence activated cells sorting (FACS) or magnet activated cell sorting (MACS).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SYED et al. (Ectonucleotidase NTPDase3 is abundant in pancreatic β- cells and regulates glucose-induced insulin secretion. Am J Physiol Endocrinol Metab 305: E1319-E1326 (2013)) in view of Cheatham et al. (US 2003/0124721).
Syed et al. teach that pancreatic islet β-cells from pancreatic tissue sample have a high abundance of CD39L3 (ENTPD3, Ectonucleotidase NTPDase-3, Ectonucleoside triphosphate diphosphohydrolase-3) and regulate glucose-induced insulin secretion (Abstract).  Syed et al. teach contacting pancreatic cells from the tissue sample of a subject with primary anti-CD39L3 (ENTPD3) antibody which is labeled with a fluorescent label (Alexa Fluor 488), wherein the anti-CD39L3 specifically binds to CD39L3 expressed on the pancreatic islet β-cells; and then detecting the fluorescent labeled pancreatic islet β-cells bound to the labeled antibody using st full ¶; E1320, right col. 3rd & 4th full ¶s.
Although Syed et al. does not teach isolating the islet β- cells, Cheatham et al. teach detecting and isolating phenotypic pancreas cells including islet β-cells which are a source of differentiated functional cells for treatment, transplantation and development of tissue from a donor for use in treatment of diseases of the pancreas such as diabetes (Abstract; [0004, 0006]).  Cheatham et al. teach enriching and isolating islet β-cells from pancreatic tissue sample of a subject [0095].  Cheatham et al. teach contacting the pancreatic cells from the tissue with fluorescent-labeled or magnetic bead-labeled antibodies that specifically bind to cell surface markers of islet β-cells such as PDX1. IDX-1, IPF-1 and GLUT2; and then detecting, separating, and isolating (sorting) the labeled antibody-bound cells using fluorescence activated cell sorting (FACS) or magnet activated cell sorting (MACS); wherein the isolated islet β-cells are used (i.e. transplant) for treatment of subjects with diabetes.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the PDX1, IDX-1, IPF-1 and GLUT2 taught by Cheatham with CD39L3 as cell surface marker for islet β-cells as taught by Syed for use in detecting and isolating islet β-cells that can be used for treatment of diabetes because Syed teaches that CD39L3 is highly abundant in pancreatic islet β-cells and found to regulate glucose-induced insulin secretion.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating the teaching of Syed into the method of Cheatham because both 
	 
9.	No claims are allowed.

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
Johnson et al. (US 2006/0246006) teach a cell-based method of screening agents that modulate the activity of CD39L3 in islet β-cells from pancreatic tissue sample of a subject [0073, 0094].  According to Johnson et al., CD39L3 is a biomarker which is involved with insulin production (Abstract). 
	Dorrell et al. (Isolation of major pancreatic cell types and long-term culture-initiating cells using novel human surface markers (Stem Cell Research 1: 183-194 (2008)) teach antibody labeling the surface markers of pancreatic cell preparations and then FACS sorting the different islet cell subsets (Abstract); p. 189).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 28, 2021